1
2
3                                       JS-6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      JOHN LAPONTE,                            Case No. 2:18-cv-06423-PA (SHK)
12
                                Petitioner,
13
                         v.                    JUDGMENT
14
      RALPH DIAZ,
15
                                Respondent.
16
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
21
22   Dated: March 25, 2019
23
                                         PERCY ANDERSON
24                                       United States District Judge
25
26
27
28
